DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/029677 filed on September 23, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 23, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the term “stator bolt” found in claims 14 and 18.          
Claim Objections
5.	Claims 14 and 18 are objected to because of the following informalities:  
Claim 14, line 1, “motor leads from the stator bolt” should be -- motor leads extend from a stator bolt --.
Claim 18, line 1, “motor leads from a stator bolt” should be -- motor leads extend from a stator bolt --.
Appropriate correction is required.                                                                                                                                                                            
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshida (U.S. PGPub No. 20090251018).
	Regarding claim 1, Koshida teaches (see figs. 2-3 below) an electric motor (MG1) (¶ 47; ¶ 48; ¶ 15), comprising: a phase connection enclosure (see annotated fig. 2 below) comprising a bus bar assembly (6) sealed between a motor lead (52) and a plurality of phase cable connections (73) (¶ 38; ¶ 31 to ¶ 34).

    PNG
    media_image1.png
    589
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    597
    media_image2.png
    Greyscale

Regarding claim 2/1, Koshida teaches (see figs. 1-3 above) the bus bar assembly (6) comprises a plurality of lugs (53, 71) (¶ 32; ¶ 33).
Regarding claim 3/1, Koshida teaches (see figs. 1-3 above) a threaded lug (53, 71) connection is positioned within the phase connection enclosure (see annotated fig. 2 above) (¶ 32; ¶ 33).
8.	Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al (Chamberlin) (U.S. PGPub No. 20100139896).
Regarding claim 8, Chamberlin teaches (see figs. 1 and 2 below) an electric motor cooling jacket (4) (¶ 13; ¶ 18), comprising: 
a coolant channel (30) configured to flow coolant in a portion of a coolant jacket housing (see annotated fig. 1 below) between a stator (40) and a phase connection box (54) (fig. 1; ¶ 13; ¶ 14; ¶ 18), 
wherein the phase connection box (54) is integrally arranged in the coolant jacket housing (see annotated fig. 1 below) (¶ 13; ¶ 14; ¶ 18).

    PNG
    media_image3.png
    666
    584
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    467
    555
    media_image4.png
    Greyscale

Regarding claim 9/8, Chamberlin teaches (see figs. 1 and 2 above) a bus bar assembly (50) and a plurality of lug connections (99) are arranged within the coolant jacket housing (see annotated fig. 1 above) (fig. 1; ¶ 13 to ¶ 15; ¶ 17; ¶ 18).
Regarding claim 10/9/8, Chamberlin teaches (see figs. 1 and 2 above) a seal (76, 77) is arranged between the bus bar assembly (50), a motor lead (43), and the phase connection box (54) (fig. 1; ¶ 13 to ¶ 15; ¶ 17; ¶ 18).
Regarding claim 11/8, Chamberlin teaches (see figs. 1 and 2 above) the phase connection box (54) is integrated into a coolant jacket casting (4) (fig. 1; ¶ 13 to ¶ 15; ¶ 17; ¶ 18).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koshida in view of Chamberlin.
Regarding claim 4/1, Koshida teaches the device of claim 1 but does not explicitly teach the phase connection enclosure comprises a cubical or rectangular prism shape.
However, Chamberlin teaches (see figs. 1 and 2 above) the phase connection enclosure (54) comprises a cubical or rectangular prism shape (fig. 2; ¶ 14) in order to efficiently dissipate heat (Chamberlin, ¶ 3 to ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koshida and provide the phase connection enclosure comprises a cubical or rectangular prism shape as taught by Chamberlin in order to efficiently dissipate heat (Chamberlin, ¶ 3 to ¶ 5).
Regarding claim 5/1, Koshida teaches the device of claim 1 but does not explicitly teach the bus bar assembly is in direct contact with a coolant channel of a coolant jacket housing of the electric motor.
However, Chamberlin teaches (see figs. 1 and 2 above) the bus bar assembly (50) is in direct contact with a coolant channel (30) of a coolant jacket housing (see annotated fig. 1 above) of the electric motor (2) (Chamberlin, ¶ 13 to ¶ 15) in order to efficiently dissipate heat (Chamberlin, ¶ 3 to ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koshida and provide the bus bar assembly is in direct contact with a coolant channel of a coolant jacket housing of the electric motor as taught by Chamberlin in order to efficiently dissipate heat (Chamberlin, ¶ 3 to ¶ 5).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koshida in view of Chamberlin as applied to claim 5 above, and further in view of Geither et al (Geither) (U.S. PGPub No. 20200195094).
Regarding claim 6/5/1, Koshida in view of Chamberlin teaches the device of claim 5 but does not explicitly teach the coolant jacket housing is arranged within an electric motor housing.
However, Giether teaches the coolant jacket housing (111) is arranged within an electric motor housing (101) (fig. 2; ¶ 20) in order to effectively remove heat in a space, energy and cost efficient manner (Giether, ¶ 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koshida in view of Chamberlin and provide the coolant jacket housing is arranged within an electric motor housing as taught by Giether in order to effectively remove heat in a space, energy and cost efficient manner (Giether, ¶ 7).
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koshida in view of Chamberlin as applied to claim 5 above, and further in view of Bouarroudj et al (Bouarroudj) (U.S. PGPub No. 20180102686).
Regarding claim 7/5/1, Koshida in view of Chamberlin teaches the device of claim 5 but does not explicitly teach the coolant channel is in direct contact with a stator of the electric motor.
However, Bouarroudj teaches (see fig. 1 below) the coolant channel (30) is in direct contact with a stator (stator body 23) of the electric motor (10) (¶ 2; ¶ 57 to ¶ 60) in order to improve cooling efficiency (Bourroudj, ¶ 8; ¶ 9).

    PNG
    media_image5.png
    472
    692
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koshida in view of Chamberlin and provide the coolant channel is in direct contact with a stator of the electric motor as taught by Bouarroudj in order to improve cooling efficiency (Bourroudj, ¶ 8; ¶ 9).
13.	Claims 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Tokunaga et al (Tokunaga) (U.S. PGPub No. 20140339937).
Regarding claim 12/8, Chamberlin teaches the device of claim 8 but does not explicitly teach the phase connection box is sealed externally with an access panel.
However, Tokunaga teaches (see fig. 5 below) the phase connection box (20) is sealed externally with an access panel (33) (¶ 38; ¶ 44; ¶ 52; ¶ 74) in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the phase connection box is sealed externally with an access panel as taught by Tokunaga in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).

    PNG
    media_image6.png
    575
    523
    media_image6.png
    Greyscale

Regarding claim 13/12/8, Chamberlin in view of Tokunaga teach the device of claim 12 but does not explicitly teach a gasket is arranged between the phase connection box and the access panel.
However, Tokunaga further teaches (see fig. 5 above) a gasket is arranged between the phase connection box (20) and the access panel (33) (¶ 74) in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Tokunaga and provide a gasket is arranged between the phase connection box and the access panel as further taught by Tokunaga in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).
Regarding claim 16, Chamberlin teaches (see figs. 1 and 2 above) a system, comprising: a phase connection box (54) integrally formed in a machining of a cooling jacket (4) of an electric motor (2), wherein a first sealing ring (76) is arranged between a bus bar assembly (50) and a plurality of motor leads (109), wherein the bus bar assembly (50) is arranged within the phase connection box (54), and wherein a second sealing ring (77) is arranged in the phase connection box (54)  (Abstract; ¶ 13 to ¶ 17).
Chamberlin does not explicitly teach a second sealing ring is arranged between the phase connection box and the access panel.
However, Tokunaga further teaches (see fig. 5 above) a second sealing ring (37) is arranged between the phase connection box (20) and the access panel (33) (¶ 38; ¶ 44; ¶ 52; ¶ 62; ¶ 74) in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide a second sealing ring is arranged between the phase connection box and the access panel as taught by Tokunaga in order to improve reliability by providing a leak tight barrier for the terminal connections (Tokunaga, ¶ 74).
Regarding claim 17/16, Chamberlin in view of Tokunaga teaches the device of claim 16, Chamberlin further teaches (see figs. 1 and 2 above) the first sealing ring (76) and the second sealing ring (77) block coolant from a coolant channel (30) of the cooling jacket (4) from contacting the plurality of motor leads (109) (Abstract; ¶ 13 to ¶ 17).
Regarding claim 19/16, Chamberlin in view of Tokunaga teaches the device of claim 16 but does not explicitly teach the phase connection box is physically coupled to the cooling jacket via a threaded connection.
However, Tokunaga further teaches (see fig. 1 below and fig. 5 above) the phase connection box (20) is physically coupled to the cooling jacket (2R) via a threaded connection (29, 28) (¶ 47; ¶ 67; ¶ 68) in order to provide improved cooling efficiency (Tokunaga, ¶ 56).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Tokunaga and provide the phase connection box is physically coupled to the cooling jacket via a threaded connection as further taught by Tokunaga in order to provide improved cooling efficiency (Tokunaga, ¶ 56).

    PNG
    media_image7.png
    519
    725
    media_image7.png
    Greyscale

Regarding claim 20/16, Chamberlin in view of Tokunaga teaches the device of claim 16, Chamberlin further teaches (see figs. 1 and 2 above) the coolant channel (30) comprises a C-shape (inlet 33 to outlet 34 form a C-shape) (Abstract; ¶ 13 to ¶ 17).
14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Kabasawa et al (Kabasawa) (U.S. PGPub No. 20040206558).
Regarding claim 14/8, Chamberlin teaches the device of claim 8 but does not explicitly teach motor leads from the stator bolt to a bus bar assembly to provide three-phase control of a motor.
However, Kabasawa teaches (see fig. 1 below) motor leads (6) from the stator bolt (31) to a bus bar assembly (8) to provide three-phase control of a motor (3) (Abstract; ¶ 41; ¶ 46) in order to reduce manufacturing costs and time and provide ease of maintenance (Kabasawa, ¶ 16; ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide motor leads from the stator bolt to a bus bar assembly to provide three-phase control of a motor as taught by Kabasawa in order to reduce manufacturing costs and time and provide ease of maintenance (Kabasawa, ¶ 16; ¶ 17).

    PNG
    media_image8.png
    546
    585
    media_image8.png
    Greyscale

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Jung et al (Jung) (U.S. PGPub No. 20180026493).
Regarding claim 15/8, Chamberlin teaches the device of claim 8 but does not explicitly teach a bus bar assembly of the phase connection box is configured to electrically couple an inverter to a motor via a lug and gland coupling.
However, Jung teaches (see fig. 14) a bus bar assembly (264) of the phase connection box (410) is configured to electrically couple an inverter (231) to a motor via a lug (334) and gland coupling (330) (¶ 247 to ¶ 251) in order to improve cooling efficiency (Jung, ¶ 12; ¶ 251).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide a bus bar assembly of the phase connection box is configured to electrically couple an inverter to a motor via a lug and gland coupling as taught by Jung in order to improve cooling efficiency (Jung, ¶ 12; ¶ 251).

    PNG
    media_image9.png
    654
    578
    media_image9.png
    Greyscale

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Tokunaga as applied to claim 16 above, and further in view of Kabasawa.
Regarding claim 18/16, Chamberlin in view of Tokunaga teaches the device of claim 16 but does not explicitly teach motor leads from the stator bolt to the bus bar assembly to provide three-phase control of a motor.
However, Kabasawa teaches (see fig. 1 above) motor leads (6) from the stator bolt (31) to the bus bar assembly (8) to provide three-phase control of a motor (3) (Abstract; ¶ 41; ¶ 46) in order to reduce manufacturing costs and time and provide ease of maintenance (Kabasawa, ¶ 16; ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide motor leads from the stator bolt to the bus bar assembly to provide three-phase control of a motor as taught by Kabasawa in order to reduce manufacturing costs and time and provide ease of maintenance (Kabasawa, ¶ 16; ¶ 17).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Schneider (U.S. Patent No. 5491370) teaches an electric motive power unit including a multiple phase AC electric machine and heat dissipative electronic components therefor, the improvement wherein the machine is disposed in a thermally conductive housing having cooling fluid passages formed therein, and the heat dissipative electronic components are individually mounted on an exterior periphery of said housing and distributed in a fashion wherein circulation of the fluid through said fluid passages for the cooling of said machine also serves to cool said heat dissipative electronic components.
Nold (U.S. Patent No. 4712029) teaches a terminal assembly for a gas-filled, oil-cooled generator. The generator housing includes an annular opening with an annular boss projecting into the housing, and sprayed coolant oil around the housing boss. A terminal insulator is supported ion the boss, and a conducting lead extends through an opening in the terminal insulator. O-rings seal the insulator with both the boss and the conducting lead. The lead is resistance brazed to the end turn of the generator stator.
Chamberlin ‘164 (U.S. PGPub No. 20100253164) teaches an electric machine includes a housing having an outer surface and an inner surface that defines an interior portion. The housing also includes a connection zone having a first end portion that extends from the outer surface to a second end portion that is exposed to the interior portion. The connection zone includes a connection passage. A terminal block extends through the connection passage. The terminal block includes a non-electrically conductive member that is sealed against the connection passage, and an electrically conductive member covered by the non-electrically conductive member. The electrically conductive member includes a first end section that extends to a second end section through an intermediate section. The first end section has a first connection zone and the second end section has a second connection zone. The second connection zone is at an angle relative to the first connection zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834